DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-18 are allowed. 
	The present invention is directed to systems, methods, apparatus and computer program code for capturing information, such as writing or drawing, on a whiteboard or the like. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image capture system comprising: 
a camera configured to capture an image of a board viewed from an acute angle,
 	the camera having an optic axis that extends in a different direction than a
 	direction that is perpendicular to a plane of the board; and 
a linear polariser extending from the board in the direction perpendicular to the plane of the board, wherein:
 	 the linear polarizer further comprises an axis of polarisation substantially perpendicular to, or within 30 degree of, the plane of the board,
 the linear polarizer has a polarizer surface disposed between the camera and the plane of the board, and the camera is configured to capture the image of the board through the polarizer surface.  

The closest prior art, Hildbrandt et al. (US 7,427,983 B1) in view of Sheikh et al.  (US 8,983,227 B2) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Hildbrandt et al. (US 7,427,983 B1) discloses electronic image acquisition and more particularly to a visual communication system employing, inter alia, visual observation, data-capturing, data transferring and/or data reproducing features.
Sheikh et al.  (US 8,983,227 B2) discloses techniques and tools are described for performing perspective correction using a reflection. Reflective properties of a surface being photographed can be used to determine a rotation of the device taking the photograph relative to the surface. Light sourced or produced by the device can be used to create a reflection spot in the picture. 
However, Hildbrandt et al. (US 7,427,983 B1) in view of Sheikh et al.  (US 8,983,227 B2) do not specifically disclose “the linear polarizer further comprises an axis of polarisation substantially perpendicular to, or within 30 degree of, the plane of the board, the linear polarizer has a polarizer surface disposed between the camera and the plane of the board, and the camera is configured to capture the image of the board through the polarizer surface”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Independent claims 15 and 17 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 15 and 17 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-14, 16, 18 the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672